      Case 9:21-cv-00083-MJT Document 1 Filed 05/12/21 Page 1 of 7 PageID #: 1




                               UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                      LUKFIN DIVISION

 JULIE A. GORNEY,

       Plaintiff,

 v.                                                        Case No. 9:21-cv-00083

 NORTHSTAR LOCATION SERVICES,
 LLC.

       Defendant.

                                              COMPLAINT

          NOW COMES JULIE A. GORNEY, through her undersigned counsel, complaining of

Defendant, NORTHSTAR LOCATION SERVICES, LLC, as follows:

                                      NATURE OF THE ACTION

          1.        This action is brought pursuant to Fed. R. Civ. P. 23 by Plaintiff, seeking redress

for Defendant’s violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692

et seq.

                                     JURISDICTION AND VENUE

          2.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

          3.        Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                                PARTIES

          4.        JULIE A. GORNEY (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided in this federal jurisdiction.

          5.        Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).




                                                     1
   Case 9:21-cv-00083-MJT Document 1 Filed 05/12/21 Page 2 of 7 PageID #: 2




        6.      NORTHSTAR LOCATION SERVICES, LLC (“Defendant”) is a limited liability

company organized under the laws of New York.

        7.      Defendant maintains its principal place of business at 4285 Genessee Street,

Cheektowaga, NY 14225.

        8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal

purpose of Defendant’s business is the collection of debt.

        9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly

collects or attempts to collect debts owed or due or asserted to be owed or due another.

                                   FACTUAL ALLEGATIONS

        10.     Plaintiff applied for and was approved for a Bank of America, N.A. Credit Card

(“the credit card”).

        11.     Plaintiff obtained the credit card for personal use.

        12.     Due to unforeseen financial difficulties, Plaintiff was unable to stay current and

eventually defaulted on the credit card. (“subject debt”).

        13.     Shortly thereafter, the subject debt was assigned to Defendant for collection.

        14.     At the time the subject debt was assigned to Defendant there was an outstanding

balance of $1,839.04.

        15.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5) because it was

incurred for personal, family, or household purposes.

        16.     On September 08, 2020 Defendant sent Plaintiff a letter seeking to collect the

subject debt (“Collection Letter”).

        17.     The Collection Letter depicted, in pertinent part:



                                                  2
   Case 9:21-cv-00083-MJT Document 1 Filed 05/12/21 Page 3 of 7 PageID #: 3




       18.     The Collection Letter stated that Plaintiff’s “Balance” was $1,839.04.

       19.     Furthermore, Defendant’s Collection Letter proposed to resolve the subject debt in

the amount of $1,762.41 over 24 payments.

       20.     The Collection Letter created a false sense of urgency to pay because it implied that

the offer to settle the subject debt for $1,762.41 would expire if plaintiff did not make payment by

the requested deadline of October 08, 2020.

       21.     However, Defendant’s offer to settle the subject debt for $1,762.41 was (1)

perpetual and (2) extended to numerous of similarly situated consumers, and thus was by no means

something that would require Plaintiff to act with urgency.

       22.     Additionally, the Collection Letter specifically lacked any detail surrounding the

settlement offer.



                                                 3
   Case 9:21-cv-00083-MJT Document 1 Filed 05/12/21 Page 4 of 7 PageID #: 4




         23.   The Collection Letter did not specifically state what the settlement offer balance

was.

         24.   The Collection Letter did not specifically state if the amount offered through the

payment plan would be considered a full and complete settlement for the subject debt.

         25.   Simply put, Defendant’s Collection Letter did not state what the settlement offer

was in clear terms, created a sense of urgency to act and was highly confusing.

         26.   Upon information and belief Defendant deliberately designed the language

contained in the Collection Letter to create a false sense of urgency to pressure Plaintiff into

making a prompt payment on the subject debt to avoid missing out on the proposed settlement

offer.

                                            DAMAGES

         27.   Concerned with having her rights violated, Plaintiff was forced to retain counsel;

expending time and incurring attorney’s fees to vindicate her rights.

         28.   Moreover, Plaintiff suffered significant emotional distress and anxiety as a result

of Defendant’s correspondence.

         29.   Additionally, as a result of the confusing language in the Collection Letter sent by

Defendant, Plaintiff was deprived of her right to receive clear information as required by the

FDCPA.


                   Count I – Violations of Sections 1692e and e(10) of the FDCPA

         30.   Plaintiff restates and incorporates all paragraphs as if fully set forth herein.




                                                  4
   Case 9:21-cv-00083-MJT Document 1 Filed 05/12/21 Page 5 of 7 PageID #: 5




       31.     Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any

false, deceptive, or misleading representation” in connection with the collection of a debt. 15

U.S.C. § 1692e.

       32.     Section 1692e(10) of the FDCPA prohibits a debt collector from using any false

representation or deceptive means to collect or attempt to collet any debt. 15 U.S.C. § 1692e(10).

       33.     The Collection Letter violated 15 U.S.C. §§1692e and e(10) by falsely implying

that the settlement offer was open for a limited amount of time when in reality it was open

perpetually and was in no way something Plaintiff needed to act with urgency on.

       34.     Specifically, the Collection Letter was misleading because upon information and

belief, Defendant’s offer to settle the subject debt was extended to additional consumers in similar

situations and thus was by no means set to expire.

       35.     As a result of the language contained in the Collection Letter, Plaintiff was misled

into believing that the settlement offer was unique to her and would expire 30 days after Plaintiff

received the collection letter, thus creating a false sense of urgency to make payment in the offered

amount before the offer expired.

       36.     As the Seventh Circuit Court of Appeals in Evory v. RJM Acquisitions Funding,

L.L.C., 505 F.3d 769, 775 (7th Cir. 2007) eloquently explained:

         “There is nothing improper about making a settlement offer. The concern is that
         unsophisticated consumers may think that if they don't pay by the deadline, they
         will have no further chance to settle their debt for less than the full amount; for
         the offers are in the idiom of limited-time or one-time sales offers, clearance
         sales, going-out-of-business sales, and other temporary discounts. In fact debt
         collectors, who naturally are averse to instituting actual collection proceedings
         for the often very modest sums involved in the consumer debt collection
         business, frequently renew their offers if the consumer fails to accept the initial
         offer.” Id.



                                                 5
   Case 9:21-cv-00083-MJT Document 1 Filed 05/12/21 Page 6 of 7 PageID #: 6




        37.     Notably, the Collection Letter did not contain judicially created safe harbor

language pertaining to settlement offers by debt collectors such as “[w]e are not obligated to renew

any offers provided,” which was designed to balance the interests of consumers and debt

collectors. Id. at 776.

        38.     Additionally, as discussed in O’Boyle v. Real Time Resolutions, Inc. 910F.3d

388,343 (7th Cir. 201), although the word confusing does not appear in section 1692e, the FDCPA

has been interpreted to prohibit confusing presentations.

        39.     Under this standard a letter might be literally true, but still be misleading or

confusing. Id. At 344.

        40.     There is no doubt that Defendant’s collection letter was confusing as it did not

specifically state the amount of the settlement offer, if this settlement offer was something that

Defendant would be willing to provide again or renew and finally the collection letter did not state

if this settlement amount would be considered a complete payment regarding the subject debt.


        WHEREFORE, Plaintiff, JULIE A. GORNEY, respectfully requests that this Honorable

Court enter judgment in her favor as follows:


        a.       Declaring that the practices complained of herein are unlawful and violate Sections
                 1692e and e(10) of the FDCPA;
        b.       Awarding Plaintiff statutory and actual damages, in an amount to be determined
                 at trial, for the underlying FDCPA violations;
        c.       Awarding Plaintiff costs and reasonable attorney’s fees pursuant to 15 U.S.C.
                 §1692k; and
        d.       Awarding any other relief as the Honorable Court deems just and proper.




                                                 6
  Case 9:21-cv-00083-MJT Document 1 Filed 05/12/21 Page 7 of 7 PageID #: 7




                               DEMAND FOR JURY TRIAL

      Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

DATED: May 11, 2021                                         Respectfully submitted,

                                                            JULIE A. GORNEY

                                                            By: /s/ Victor T. Metroff

                                                            Victor T. Metroff, Esq.
                                                            Mohammed O. Badwan, Esq.
                                                            Sulaiman Law Group, Ltd.
                                                            2500 South Highland Avenue
                                                            Suite 200
                                                            Lombard, Illinois 60148
                                                            (630) 575-8180
                                                            vmetroff@sulaimalaw.com
                                                            mbadwan@sulaimanlaw.com




                                                7
